IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 21, 2007
                                 No. 06-41546
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk
CARLETON W ROGERS

                                            Plaintiff-Appellant

v.

POLICE CHIEF WOOLDRIDGE; DISTRICT ATTORNEY BOB BELL; TOWN
OF EDNA TEXAS; CPS WORKER VICKI KAELIN; PATTI MAY HAYS

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:05-CV-126


Before REAVLEY, SMITH and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Carleton W. Rogers, Texas prisoner # 1348848, has filed a motion for leave
to proceed in forma pauperis (IFP) on appeal. The district court denied Rogers’s
IFP motion and certified that the appeal was not taken in good faith. By moving
for IFP status, Rogers is challenging the district court’s certification. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41546

      Rogers contends that he was falsely arrested, that his guilty plea was
involuntary, that appointed counsel was unlicensed and ineffective, that his
deferred adjudication was improperly revoked, and that the defendants
conspired to violate his civil rights. Because his claims implicate the validity of
his criminal conviction and the conviction has not been reversed on direct
appeal, expunged, or invalidated in a habeas corpus proceeding, the district
court did not abuse its discretion by dismissing Rogers’s 42 U.S.C. § 1983
complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B); Heck v. Humphrey,
512 U.S. 477, 486-87 (1994).
      Rogers also contends that United States District Judge John D. Rainey
was biased against him and should have disqualified himself from the case.
Aside from conclusional allegations, Rogers has not demonstrated that Judge
Rainey had a personal, extrajudicial bias against him.         Further, Rogers’s
conclusional allegation of bias stemming from Judge Rainey’s adverse ruling is
not sufficient to support a finding of bias. See Liteky v. United States, 510 U.S.
540, 555 (1994).
      Rogers has not shown that the district court’s determination that his
appeal would be frivolous was incorrect. The instant appeal is without arguable
merit and is thus frivolous. Accordingly, Rogers’s request for IFP status is
denied, and his appeal is dismissed as frivolous. See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.          Rogers’s motion for the
appointment of counsel on appeal is also denied.
      Rogers is cautioned that the dismissal of his § 1983 complaint by the
district court pursuant to § 1915(e)(2)(B) and our dismissal of this appeal as
frivolous both count as strikes under § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 385-87 (5th Cir. 1996). Rogers is also cautioned that if he
accumulates three strikes under § 1915(g), he may not proceed IFP in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).

                                        2
                      No. 06-41546

    MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                           3